The contract between the parties, as per the averments of the bill, does not make them landlord and tenant, under section 4742 of the Code of 1907, as amended by the act of 1915 (page 134), nor hirer and laborer, under section 4743 of the Code of 1907, as amended by the act of 1915 (page 112). Under the terms of said contract Hood was not only to furnish the land but was to assist in the preparation of the same and the planting of the crops, while the appellee, Martin, was to furnish the labor, team, and tools to cultivate and gather the crop. They were therefore tenants in common and governed by section 4792 of the Code of 1907, which gives each of them a lien upon the respective share of the other for the advances or contribution of labor to aid in the cultivation or gathering of the crop. Section 4793 provides for the enforcement of such lien by attachment upon the grounds and in the manner provided for the enforcement of the landlord's lien. This section, however, is not exclusive, but expressly authorizes the enforcement of the lien by any other remedy. The lien is enforceable in a court of equity notwithstanding the remedy at law. Westmorland v. Foster, 60 Ala. 448; Wells v. Cody, 112 Ala. 278, 20 So. 381; Waldron v. Simmons, 28 Ala. 629.
True, section 5234 of the Code of 1907 provides for the partition of crops, gathered or ungathered, in the probate court, and section 5239 provides for a division in kind or a sale and division of the proceeds and for the adjustment of any liens upon same; but this remedy is not exclusive, as section 4829 of the Code provides for the enforcement of lien in equity, although the statute may authorize other modes of doing so.
The bill in this case, in its final analysis, sets up a joint ownership in the crop, existing liens upon same by the appellee and the appellant, the seizure and withholding of said crop by the appellant, and seeks a sale of same, an accounting between the parties, and the enforcement of their respective liens pro tanto.
The trial court did not err in overruling the respondent's demurrer to the bill of complaint, and the decree of the circuit court is affirmed.
Affirmed.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.